OPINION OF THE COURT
Per Curiam.
Robert M. Howard has submitted an affidavit dated April 14, 1997, in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
*7Mr. Howard acknowledges that there is a pending investigation by the Grievance Committee for the Ninth Judicial District into allegations that he engaged in conduct that adversely reflects on his fitness to practice law. Mr. Howard acknowledges that, in 1991 or 1992, he took an excessive fee in connection with an estate matter that he was retained to settle.
Mr. Howard acknowledges that, if charges were predicated on the aforementioned misconduct, he could not defend himself against those charges on the merits. Mr. Howard also acknowledges that, in any order permitting him to resign, this Court may require him to make monetary restitution to anyone whose money or property he misappropriated or misapplied and to reimburse the Lawyers’ Fund for Client Protection for the same. Mr. Howard is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him, and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Mr. Howard indicates that his resignation is voluntarily tendered, free from any coercion or duress. Mr. Howard also indicates that he is fully aware of the implications of submitting his resignation.
Inasmuch as the proffered resignation conforms with the Rules of this Court, the resignation of Robert M. Howard as an attorney and counselor-at-law is accepted and directed to be filed. Accordingly, Robert M. Howard is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Florio, JJ., concur.
Ordered that the resignation of Robert M. Howard is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert M. Howard is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert M. Howard shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert M. Howard is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an *8attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.